Mr. Presiding Justice O’Connor delivered the opinion of the court. Plaintiff brought suit against the defendants to recover damages for personal injuries claimed to have been sustained by her in an automobile collision, as a result of the combined negligence of defendants. There was a trial before the court without a jury and a finding and judgment in plaintiff’s favor for $750 against both defendants. The defendant Strathmore Company alone appeals. The record discloses that about 2:30 in the afternoon of November 22, 1932, plaintiff was riding in the rear seat of an automobile which was being driven northeasterly at about 25 miles an hour in the southerly lane of Ogden avenue in the southwest part of the city. Ogden avenue, which has four lanes of traffic, extends northeast, and at this point was well paved. A Chevrolet truck belonging to defendant Strathmore Company was a short distance behind the automobile, traveling in the same direction in the same lane at a speed of about 30 miles an hour. As it was overtaking the automobile in which plaintiff was riding it pulled out toward the left and into the second lane. At this time there was other traffic in each of the four lanes. Defendant Svoboda was driving southwesterly in the second lane from the northerly side of the street. There was an automobile ahead of this car, and in passing it Svoboda pulled his car to the left, south of the center line and into the lane of traffic in which the Chevrolet was approaching. The two cars collided and the Chevrolet was pushed or thrown to the south against the automobile in which plaintiff was a passenger, injuring her. The evidence is to the effect that Svoboda was traveling about 30 miles an hour. All the evidence is that the Chevrolet truck was traveling in the second lane from the south (the proper one), and that it never crossed the center line of the pavement. And all the evidence also shows that the automobile driven by defendant Svoboda came into the lane in which the Chevrolet was traveling. The contention of plaintiff is that the negligence of the driver of the Chevrolet was that it was traveling too fast. We think this contention cannot be sustained. As stated, the evidence is to the effect that the Chevrolet was traveling about 30 miles an hour and was being driven in the proper traffic lane. We think the sole cause of plaintiff’s injury was that Svoboda drove his automobile across the center line of the pavement into the wrong lane of traffic. There being no negligence shown on the part of the driver of the Chevrolet, the judgment must be reversed. But the reversing of the judgment as to defendant Strathmore Company, a corporation, does not affect the judgment against defendant Svoboda. (Sec. 92, Civil Practice Act, ch. 110, ¶ 220, Cahill’s 1933 Statutes.) The judgment of the superior court of Cook county as to defendant Strathmore Company, a corporation, is reversed. Judgment reversed. MoSurely and Hatchett, JJ., concur.